Citation Nr: 1821890	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  12-00 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a carotid artery disability, to include carotid artery stenosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from May 1985 to July 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In the January 2012 substantive appeal (via VA Form 9); the Veteran requested a hearing before a Veterans Law Judge.  In July 2014, the Veteran withdrew the hearing request.  38 C.F.R. § 20.704(e) (2017).

The appeal was remanded by the Board in July 2017 for additional development which has been completed.


FINDING OF FACT

The competent evidence shows the Veteran's carotid artery stenosis and heart palpitations have not resulted in disability.


CONCLUSION OF LAW

The criteria for service connection for a carotid artery disability, to include carotid artery stenosis are not met.  38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303, 4.104 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The Veteran seeks service connection for a carotid artery disability, to include carotid artery stenosis.  For the reasons that follow, the Board finds that service connection is warranted.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2014); 38 C.F.R. § 3.303 (2017).  

A review of the Veteran's service treatment records shows an EKG performed during a July 1984 pre-commission examination showed baseline sinus bradycardia.  No other heart condition was noted on entrance examination.  Service treatment records from Lackland Air Force Base include a diagnosis of carotid stenosis (on 7/9/2010) and supraventricular arrhythmia on an exercise treadmill stress test (on 7/19/2010).

The Veteran's post-service medical records are negative for treatment of carotid artery stenosis or heart palpitations (referred to as mild intermittent tachyarrhythmias).  The Veteran's medical records also indicate these conditions are asymptomatic.  

An April 2011 VA examination report shows carotid artery stenosis bruit was noted during a workup for Raynaud's phenomenon in July 2010.  A carotid artery duplex scan revealed stenosis, which was asymptomatic.  The course since onset had been stable and no treatment was indicted.  The examiner provided a current diagnosis of carotid artery stenosis.  This condition did not preclude exercise or exertion, had no symptoms or significant effects.

In his January 2012 substantive appeal, the Veteran noted that a July 2011 treatment record reflected that a "hyperdynamic situation with recent episodes of palpitations" now exists due to "increased velocities in the internal carotid artery and common carotid artery."  

The Veteran underwent a VA examination in November 2017.  The examiner reviewed the claims file and conducted a physical examination.  A carotid artery duplex scan of the extracranial arteries, echocardiogram and EKG was conducted.  The examiner noted there were concerns for left carotid stenosis during the Veteran's discharge exam in 2010.  The examiner also noted that a magnetic resonance angiography (MRA) conducted in March 2015 showed the patency of the Veteran's carotid and subclavian arteries was normal.  The examiner further indicated that the Veteran had not experienced any disabling symptoms due to carotid stenosis during the entire appeal period.  The examiner reviewed the July 2011 ultrasound results and the Veteran's report of heart palpitations at that time, but noted that the MRA is normal.  The examiner further opined that the Veteran does not have, nor had he ever had, vascular disease.  The examiner opined that the carotid artery stenosis was not related to the Veteran's military service.

The examiner also discussed the Veteran's reported heart palpitations.  He indicated that a rapid heartbeat was first noted during the Veteran's 2010 separation examination.  During the current exam, the Veteran reported his rapid heart rate occurred once per month and lasted 10-30 seconds in duration.  The examiner indicated that the heart palpitations described by the Veteran are intermittent mild tachyarrythmias.  They did not represent ischemic heart disease.  The examiner opined that the etiology of these mild, intermittent tachyarrhythmias was unknown.  The examiner noted that this arrhythmia was not found on the extensive cardiology work-up during the current examination, and there was no functional loss due to the palpitations.  The examiner noted that there was no evidence of heart disease that causes functional impact.  

The competent medical evidence shows the Veteran's carotid artery stenosis and heart palpitations (intermittent mild tachyarrhythmias) have not resulted in any disabling effects, functional impairment, or necessitated any treatment or medication.  In short, neither condition has caused any impairment of earning capacity.  The Veteran has not asserted otherwise.  Given the foregoing, the current carotid artery stenosis and palpitations are not considered 'disabilities' for VA purposes. 

In the absence of proof of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see 38 C.F.R. § 3.303.  Test results, in and of themselves, are not disabilities.  The term "disability, used for VA purposes, refers to impairment of earning capacity resulting from diseases and injuries and their residual conditions.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  In this case, there is no competent evidence of record that suggests that the Veteran's stenosis or his heart palpitations cause any impairment of earning capacity.  Thus, there is no basis for granting service connection.

The Board is grateful for the Veteran's honorable service; however, given the record before it, the evidence with regard to this claim does not reach the level of equipoise.  See 38 U.S.C. § 5107.  Accordingly, there is no doubt to be resolved and the claim for service connection for a carotid artery disability, to include carotid artery stenosis, is denied. 


ORDER

Service connection for a carotid artery disability, to include carotid artery stenosis, is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


